           Case 1:20-cv-00689-SAB Document 7 Filed 10/14/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   HENDRIX MORENO MONTECASTRO,                      )   Case No.: 1:20-cv-00689-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER TO SHOW CAUSE WHY ACTION
13          v.                                            SHOULD NOT BE DISMISSED FOR FAILURE
                                                      )   TO COMPLY WITH A COURT ORDER,
14                                                    )   FAILURE TO PROSECUTE, AND FAILURE TO
     NEWSOM, et al.,
                                                      )   STATE A COGNIZABLE CLAIM FOR RELIEF
15                                                    )
                    Defendants.                       )   (ECF No. 6)
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Hendrix Moreno Montecastro is proceeding pro se and in forma pauperis in this civil
19   rights action pursuant to 42 U.S.C. § 1983.
20          On August 25, 2020, the Court screened Plaintiff’s complaint, found no cognizable claims, and
21   granted Plaintiff leave to file an amended complaint within thirty days. (ECF No. 6.) However,
22   Plaintiff has not filed an amended complaint or otherwise communicated with the Court, and the time
23   in which to do so has passed.
24          Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of
25   service of this order, Plaintiff shall show cause in writing why the instant action should not be
26   dismissed for Plaintiff’s failure to comply with the Court’s August 25, 2020 order, failure to prosecute,
27   and failure to state a claim for relief. Plaintiff can comply with this order to show cause by filing an
28   amended complaint in compliance with the Court’s August 25, 2020 screening order. Plaintiff is
                                                          1
              Case 1:20-cv-00689-SAB Document 7 Filed 10/14/20 Page 2 of 2



1    warned that failure to comply with this order will result in a recommendation to a District Judge that

2    the instant action be dismissed, with prejudice, for failure to prosecute, failure to obey a court order,

3    and failure to state a cognizable claim for relief.

4
5    IT IS SO ORDERED.

6    Dated:     October 13, 2020
7                                                          UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
